                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________
                                       :
LARRY G. JUNKER,                       :               CIVIL ACTION
                                       :
                  Plaintiff,           :
                                       :
            v.                         :               No. 13-4606
                                       :
MEDICAL COMPONENTS, INC., et al.,      :
                                       :
                  Defendants.          :
_______________________________________:

                                            ORDER

       AND NOW, this 4th day of January, 2019, upon consideration of Plaintiff’s “Motion to

Exclude the Expert Testimony of Richard P. Meyst, Gerald J. Mossinghoff, Dana Trexler Smith,

and Timothy Schweikert” (Doc. No. 196), Plaintiff’s “Motion for Summary Judgment on

Invalidity, Infringement, and Damages” (Doc. No. 197), Defendants’ “Motion for Summary

Judgment of Invalidity and Non-Infringement” (Doc. No. 202), and Defendants’ “Motion to

Exclude the Expert Report of Peter W. Bressler (Daubert Motion)” (Doc. No. 203), and the

respective memoranda in support, responses, and replies thereto, and for the reasons set out in

the accompanying Memorandum Opinion, it is hereby ORDERED that:

       •   Plaintiff’s “Motion for Summary Judgment on Invalidity, Infringement, and

           Damages” (Doc. No. 197) is GRANTED IN PART AND DENIED IN PART.

           Specifically, Plaintiff’s Motion is GRANTED only as to the following affirmative

           defenses raised by Defendants: indefiniteness under 35 U.S.C. § 112; the on-sale bar

           under § 102(b); prosecution history estoppel, and patent misuse. In all other respects,

           Plaintiff’s Motion is DENIED.
       •   Defendants’ “Motion for Summary Judgment of Invalidity and Non-Infringement”

           (Doc. No. 202) is DENIED.

       •   Plaintiff’s “Motion to Exclude the Expert Testimony of Richard P. Meyst, Gerald J.

           Mossinghoff, Dana Trexler Smith, and Timothy Schweikert” (Doc. No. 196) is

           DENIED, IN PART WITH PREJUDICE AND IN PART WITHOUT

           PREJUDICE. Specifically, Plaintiff’s Motion is DENIED WITH PREJUDICE as

           to Plaintiff’s contention that: (1) Meyst uses the wrong claim construction; (2)

           Meyst’s indefiniteness opinion should be excluded; (3) Meyst’s inventorship opinion

           should be excluded because “inventorship is not in the case.” Plaintiff’s Motion is

           DENIED AS MOOT as to Schweikert, based on Defendants’ representation that they

           do not intend to call him as a witness. In all other respects, Plaintiff’s Motion is

           DENIED WITHOUT PREJUDICE.1

       •   Defendants’ “Motion to Exclude the Expert Report of Peter W. Bressler (Daubert

           Motion)” (Doc. No. 203) is DENIED WITHOUT PREJUDICE.2




                                                               BY THE COURT:


                                                               /s/ Mitchell S. Goldberg
                                                               ____________________________
                                                               MITCHELL S. GOLDBERG, J.

1
  As noted in the accompanying Memorandum Opinion, I have not relied on Meyst’s opinions on
infringement or damages, or any of Mossinghoff’s or Smith’s opinions, in deciding the cross-motions for
summary judgment. Accordingly, Plaintiff may re-raise his arguments that these opinions should be
excluded prior to trial.
2
  As noted in the accompanying Memorandum Opinion, I have not relied on Bressler’s opinions on
infringement in deciding the cross-motions for summary judgment. Accordingly, Defendants may re-raise
their arguments that these opinions should be excluded prior to trial.
